Citation Nr: 0835844	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-17 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a stab wound of the right lateral thigh.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Regional 
Office (RO) that granted the veteran's claim for service 
connection for residuals of a stab wound of the right lateral 
thigh and assigned a 10 percent evaluation for it.  The 
veteran has disagreed with the assigned rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that a higher rating is warranted for the 
residuals of a stab wound of the right thigh.  When he was 
most recently examined by the VA in November 2006, it was 
indicated that there was no change from the October 2003 
examination.  At that time, there was a dense area of loss of 
sensation, but no evidence of fatigability or incoordination.  
The veteran was seen by a private physician in October 2007, 
and it was reported that he had markedly diminished pin, 
temperature and touch sensation along the whole lateral right 
thigh from the greater trochanter to the knee.  He also had 
mildly diminished vibration, temperature and pin sense 
distally in the legs, feet and ankles.  The examiner noted 
that electrodiagnostic studies provided evidence of sensory 
motor peripheral neuropathy.  The actual test results were 
not provided.  The physician also noted the veteran had no 
history of back pain; however VA treatment records note the 
veteran suffered a fall in September 2007 with chronic low 
back pain and hip pain.  The Board further notes that the 
veteran suffers from diabetes as well.  Thus, it is unclear 
to what extent the neurological symptoms reported are related 
to his service connected stab wound, as some of the abnormal 
findings were found in both lower extremities.  Thus, a VA 
examination is needed to determine the extent of impairment 
resulting from the service connected stab wound residuals.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  In addition, 
the reports from the electrodiagnostic studies conducted in 
October 2007 should be obtained. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for the residuals of 
the stab wound of the right lateral 
thigh.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the veteran.  
Specifically, the veteran should be asked 
to provide an authorization form to 
permit the RO/AMC to obtain the reports 
from the electrodiagnostic studies 
conducted in October 2007.  VA treatment 
records dating since February 2008 should 
be obtained as well.

2.  The veteran should then be afforded a 
VA neurology examination to determine the 
nature and extent of residuals of the 
stab wound.  All necessary tests should 
be performed.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.

Following review of the claims file and 
examination of the veteran, the examiner 
should identify any neurological 
impairment related to the stab wound, and 
attempt to disassociate symptoms 
resulting from causes other than the stab 
wound.

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

